Title: To Thomas Jefferson from Thomas Hope, 7 November 1808
From: Hope, Thomas
To: Jefferson, Thomas


                  
                     Philadelphia November 7th 1808
                  
                  The Editor of the Philadelphia Price Current, in the most respectful Manner, Solicits from the President of the United States, permission to lay before him, irrefragable testimony of the benefits, resulting from the non Importation acts, and Embargo Laws, this he would beg leave to do by a reference, to an Article in his paper of today, which he encloses, headed “American Manufactures” the sensation it has caused here is considerable, and has induced him thus to arrest the President’s Attention, for which he will only make this apology, that, his Sole Motive is to prove that by the Presidents originating partial deprivations, he has ultimately bestowed on his country immense, and imperishable benefits.
               